                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


SCOTT LANCASTER,

       Plaintiff,
v.                                                      Case No. 16-14093

BOUCHARD, SANCHEZ, AND KIRBY,

       Defendants.
                                               /

 ORDER RESOLVING MOTIONS IN LIMINE AND SETTING DATE FOR PROPOSED
       ALTERATIONS TO JURY INSTRUCTIONS AND VERDICT FORM

       Pending before the court are various motions in limine filed by both Plaintiff and

Defendants. On April 3, 2019, the court held the second of two telephonic final pretrial

conferences on the record during which the court addressed and ruled on these

motions. The court also addressed the jury instructions and verdict form. At the request

of the parties, the court will permit counsel to submit proposed alternatives to certain of

the jury instructions and the verdict form.

       For the reasons stated on the record,

       IT IS ORDERED that Defendants’ motion to preclude testimony from “potential

experts” is GRANTED BY CURRURENCE. (ECF No. 84).

       IT IS ORDERED that Defendants’ motion to exclude evidence listed in pretrial

order (ECF No. 85) is GRANTED IN PART. It is GRANTED as to the Genesee County

Sheriff’s Office procedures other than the use of deadly force and firearms, Dr.

Shiener’s records and related evidence, affidavit of Jason Gould, and testimony related
to the dismissed Fifth, Sixth, and Eighth Amendment claims. It is TAKEN UNDER

ADVISEMENT on all other grounds pending development of predicate testimony at trial.

           IT IS ORDERED Plaintiff’s motion to exclude Plaintiff’s “bad acts” (ECF No. 86) is

TAKEN UNDER ADVISEMENT pending development of predicate testimony at trial.

           IT IS ORDERED Plaintiff’s motion to exclude evidence related to the mental

health of Plaintiff’s mother (ECF No. 87) is GRANTED.

           IT IS ORDERED Plaintiff’s motion to exclude evidence and police reports relating

to Plaintiff’s arrest, discovery responses, and portions of the complaint1 (ECF No. 88),

motion to exclude school records (ECF No. 89), motion to exclude other police contacts

(ECF No. 90), and motion to strike experts (ECF No. 91) are DENIED.

           IT IS FURTHER ORDERED that the parties will submit any proposed alterations

to the jury instructions and verdict form to the case manager by April 8, 2019.

                                                                        s/Robert H. Cleland
                                                                        ROBERT H. CLELAND
                                                                        UNITED STATES DISTRICT JUDGE

Dated: April 4, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 4, 2019, by electronic and/or ordinary mail.

                                                                        s/Lisa Wagner
                                                                        Case Manager and Deputy Clerk
                                                                        (810) 292-6522




1
 The court determines that the complaint is admissible in view of Barnes v. Owens-
Corning Fiberglas Corp., 201 F.3d 815, 829 (6th Cir. 2000) (“As a general matter,
complaints are admissible under Rule 801(d)(2)(a) and specifically under the case law
set forth in American Title.”).

S:\Cleland\Cleland\HEK\Civil\16-14093.LANCASTER.motions.in.limine.HEK.RHC.docx




                                                                             2
